Title: To James Madison from Sargent Burnham and Others, 4 October 1814
From: Burnham, Sargent
To: Madison, James


        
          Ipswich October 4th. 1814
          
        
        To the President of the United States of America and Commander in Chief of all the forces therein,
        The Petition of the Subscribers respectfully sheweth that they are anxious for the safety of their Country in this time of danger, are willing to promote the welfare & Interest thereof & to defend the same to the utmost of their Power, and for this purpose they wish to raise a Company of Seafencibles for the Service of the United States. They therefore pray that they may be commissioned as follows to wit Sargent Burnham, Captain, Francis Marshall 1st Lieutenant and Jonathan Andrews Junior 2nd Lieutenant and Zebulon Andrews 3rd Lieutenant all of Ipswich in the State of Massachusetts and as in Duty bound will ever pray
        
          Sargent BurnhamFrancis MarshallJonathan Andrews JuniorZebulon Andrews
        
      